         Case 2:18-cr-20554-PDB-APP ECF No. 33 filed 01/22/20                                      PageID.245    Page 1 of 9

                                      UNITED STATES DISTRICT COURT
                                                   Eastern District Of Michigan

 UNITED STATES OF AMERICA                                          §      JUDGMENT IN A CRIMINAL CASE
                                                                   §
 v.                                                                §
                                                                   §      Case Number: 0645 2:18CR20554 (1)
 Jackie Douglas Woodburn                                           §      USM Number: 56626-039
                                                                   §      Gerrow D. Mason
                                                                   §      Defendant’s Attorney

THE DEFENDANT:
 ☒ pleaded guilty to count(s)                                1 of the Indictment
       pleaded nolo contendere to count(s) which was
 ☐     accepted by the court
       was found guilty on count(s) after a plea of not
 ☐     guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                                            Offense Ended     Count
 18 U.S.C. § 2251(a), Producing, Attempting to Produce Child Pornography                                        12/31/2017        1



The defendant is sentenced as provided in pages 2 through 9 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

 ☐ The defendant has been found not guilty on count(s) Counts
 ☒ Count(s) 2 through 7 of the Indictment ☐ is ☒ are dismissed on the motion of the United States

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.


                                                                  1/15/2020
                                                                  Date of Imposition of Judgment



                                                                  s/Paul D. Borman
                                                                  Signature of Judge


                                                                  The Honorable Paul D. Borman
                                                                  United States District Judge
                                                                  Name and Title of Judge


                                                                  01/22/2020
                                                                  Date
        Case 2:18-cr-20554-PDB-APP ECF No. 33 filed 01/22/20                               PageID.246         Page 2 of 9
 AO 245B (Rev. 09/18) Judgment in a Criminal Case                                                              Judgment -- Page 2 of 9

DEFENDANT:                 Jackie Douglas Woodburn
CASE NUMBER:               0645 2:18CR20554 (1)

                                                     IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

204 months. The Court waives the imposition of costs of imprisonment.

 ☒ The court makes the following recommendations to the Bureau of Prisons:
        That the defendant be housed at Elkton, Ohio.



 ☒ The defendant is remanded to the custody of the United States Marshal.
 ☐ The defendant shall surrender to the United States Marshal for this district:

          ☐ at                                      ☐    a.m.          ☐   p.m.     on

          ☐ as notified by the United States Marshal.

 ☐ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          ☐ before 2 p.m. on
          ☐ as notified by the United States Marshal.
          ☐ as notified by the Probation or Pretrial Services Office.


                                                            RETURN
I have executed this judgment as follows:


        Defendant delivered on                                    to


at                                      , with a certified copy of this judgment.




                                                                                         UNITED STATES MARSHAL

                                                                                                   By
                                                                                     DEPUTY UNITED STATES MARSHAL
        Case 2:18-cr-20554-PDB-APP ECF No. 33 filed 01/22/20                                PageID.247         Page 3 of 9
 AO 245B (Rev. 09/18) Judgment in a Criminal Case                                                               Judgment -- Page 3 of 9

DEFENDANT:                 Jackie Douglas Woodburn
CASE NUMBER:               0645 2:18CR20554 (1)

                                                   SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of 5 years. The Court waives the imposition
of costs of supervision.

                                             MANDATORY CONDITIONS

 1.   You must not commit another federal, state or local crime.
 2.   You must not unlawfully possess a controlled substance.
 3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
      release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            ☐ The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
 4.   ☐ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
           of restitution. (check if applicable)
 5. ☒ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6. ☒ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
           seq.)
           as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.   ☐    You must participate in an approved program for domestic violence. (check if applicable)

          The defendant must comply with the standard conditions that have been adopted by this court as well as with any
 additional conditions on the attached page.
         Case 2:18-cr-20554-PDB-APP ECF No. 33 filed 01/22/20                                 PageID.248          Page 4 of 9
 AO 245B (Rev. 09/18) Judgment in a Criminal Case                                                                  Judgment -- Page 4 of 9

DEFENDANT:                 Jackie Douglas Woodburn
CASE NUMBER:               0645 2:18CR20554 (1)

                               STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a
written copy of this judgment containing these conditions. I understand additional information regarding these
conditions is available at the www.uscourts.gov.

 Defendant’s Signature                                                                             Date
       Case 2:18-cr-20554-PDB-APP ECF No. 33 filed 01/22/20                 PageID.249       Page 5 of 9
AO 245B (Rev. 09/18) Judgment in a Criminal Case                                              Judgment -- Page 5 of 9

DEFENDANT:                Jackie Douglas Woodburn
CASE NUMBER:              0645 2:18CR20554 (1)

                                SPECIAL CONDITIONS OF SUPERVISION

   1. You must submit your person, property, house, residence, vehicle, papers, computers (as defined
      in 18 U.S.C. § 1030(e)(1)), other electronic communications or data storage devices or media, or
      office, to a search conducted by a United States probation officer. Failure to submit to a search
      may be grounds for revocation of release. You must warn any other occupants that the premises
      may be subject to searches pursuant to this condition.

   2. The probation officer may conduct a search under this condition only when reasonable suspicion
      exists that you have violated a condition of supervision and that the areas to be searched contain
      evidence of this violation. Any search must be conducted at a reasonable time and in a reasonable
      manner.

   3. The defendant shall not purchase, sell, view, or possess images, in any form of media or live venue
      that depict pornography, sexually explicit conduct, child erotica, or child nudity. The defendant
      shall not patronize any place where such material or entertainment is available.

   4. The defendant shall not associate with minor children under the age of eighteen (18), except in the
      presence of a responsible adult who is aware of the nature of your background and current offense,
      without prior approval of the probation officer. The defendant may have unsupervised contact with
      his/her own children at the discretion of the probation officer. The defendant shall not frequent
      places where children congregate on a regular basis (such as but not limited to school grounds,
      playgrounds, child toy stores, video arcades, etc.).

   5. The defendant shall notify anyone they date or marry with a minor child under the age of eighteen
      (18) of their conviction.

   6. The defendant shall have employment pre-approved by the probation department. The defendant
      shall not be employed at or participate in any volunteer activities that involve contact with minors
      under the age of eighteen (18) or adults with disabilities, without prior approval of the probation
      officer.

   7. You must submit to a psychological/psychiatric evaluation as directed by the probation officer, if
      necessary.

   8. The defendant shall comply with the requirements of the Sex Offender Registration and
      Notification Act (42 U.S.C. § 16901, et seq.) as directed by the probation officer, the Bureau of
      Prisons, or any state sex offender registration agency, in which he or she resides, works, is a
      student, or was convicted of a qualifying offense.

   9. The defendant shall successfully complete any sex offender diagnostic evaluations, treatment or
      counseling programs, as directed by the probation officer. Reports pertaining to sex offender
      assessments and treatment shall be provided to the probation officer. Based on the defendant's
      ability to pay, the defendant shall' pay the cost of diagnostic evaluations, treatment or counseling
      programs in an amount determined by the probation officer.
       Case 2:18-cr-20554-PDB-APP ECF No. 33 filed 01/22/20                 PageID.250       Page 6 of 9
AO 245B (Rev. 09/18) Judgment in a Criminal Case                                              Judgment -- Page 6 of 9

DEFENDANT:                Jackie Douglas Woodburn
CASE NUMBER:              0645 2:18CR20554 (1)

   10. The defendant shall participate in the Computer/Internet Monitoring Program (CIMP)
       administered by the United States Probation Department. The defendant shall abide by the
       Computer/Internet Monitoring Program Participant Agreement in effect at the time of supervision
       and comply with any amendments to the program during the term of supervision. Due to the
       advances in technology, the Court will adopt the amendments to the Computer/Internet Monitoring
       Program as necessary. For the purpose of accounting for all computers, hardware, software and
       accessories, the defendant shall submit his/her person, residence, computer and/or vehicle to a
       search conducted by the U.S. Probation Department at a reasonable time and manner. The
       defendant shall inform any other residents that the premises may be subject to a search pursuant
       to this condition. The defendant shall provide the probation officer with access to any requested
       financial information including billing records (telephone, cable, internet, satellite, etc.).

   11. You must submit to periodic polygraph testing at the discretion of the probation officer as a means
       to ensure that you are in compliance with the requirements of your supervision or treatment
       program.
         Case 2:18-cr-20554-PDB-APP ECF No. 33 filed 01/22/20                                       PageID.251           Page 7 of 9
 AO 245B (Rev. 09/18) Judgment in a Criminal Case                                                                         Judgment -- Page 7 of 9

DEFENDANT:                   Jackie Douglas Woodburn
CASE NUMBER:                 0645 2:18CR20554 (1)

                                        CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.
                                     Assessment      JVTA Assessment*                         Fine                                  Restitution
 TOTALS                                 $100.00                 Waived                      Waived                                Not applicable


 ☐ The determination of restitution is deferred until      An Amended Judgment in a Criminal Case (AO245C) will be entered
       after such determination.
 ☐     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

         If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment. However, pursuant to 18 U.S.C.
         § 3664(i), all nonfederal victims must be paid before the United States is paid.




 ☐ Restitution amount ordered pursuant to plea agreement $
 ☐ The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
       the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
       subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
 ☐     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
       ☐ the interest requirement is waived for the          ☐ fine                            ☐ restitution
       ☐ the interest requirement for the                       ☐ fine                                ☐ restitution is modified as follows:
* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
          Case 2:18-cr-20554-PDB-APP ECF No. 33 filed 01/22/20                                         PageID.252            Page 8 of 9
 AO 245B (Rev. 09/18) Judgment in a Criminal Case                                                                              Judgment -- Page 8 of 9

DEFENDANT:                    Jackie Douglas Woodburn
CASE NUMBER:                  0645 2:18CR20554 (1)

                                                  SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A      ☒ Lump sum payments of $100.00 due immediately.
        ☐ not later than                                        , or

        ☐ in accordance                    ☐      C,         ☐         D,       ☐       E, or       ☐       F below; or

 B      ☐ Payment to begin immediately (may be combined with                    ☐       C,          ☐       D, or             ☐       F below); or

 C      ☐ Payment in Number of installment payments equal Installment type (e.g., weekly, monthly, quarterly)
          installments of $ Installment amount over a period of
          Number (e.g., months or years), to commence Number (e.g., 30 or 60 days) after the date of this judgment; or
 D      ☐ Payment in equal Enter time frame (e.g., weekly, monthly, quarterly) installments of $ Number over a period of
                                (e.g., months or years), to commence                         (e.g., 30 or 60 days) after release from
              imprisonment to a term of supervision; or

 E      ☐ Payment during the term of supervised release will commence within                       (e.g., 30 or 60 days) after release
              from imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that
              time; or

 F      ☐ Special instructions regarding the payment of criminal monetary penalties:


Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

 ☐ Joint and Several
        Restitution is joint and several with the following co-defendants and/or related cases, in the amount specified below:

        Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
        and corresponding payee, if appropriate.

        ☐ Defendant shall receive credit on «dft_his_her» restitution obligation for recovery from other defendants who contributed to
        the same loss that gave rise to defendant's restitution obligation.
 ☐      The defendant shall pay the cost of prosecution.
 ☐ The defendant shall pay the following court cost(s):
 ☐ The defendant shall forfeit the defendant’s interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
       Case 2:18-cr-20554-PDB-APP ECF No. 33 filed 01/22/20               PageID.253     Page 9 of 9
AO 245B (Rev. 09/18) Judgment in a Criminal Case                                           Judgment -- Page 9 of 9

DEFENDANT:                Jackie Douglas Woodburn
CASE NUMBER:              0645 2:18CR20554 (1)

                                  ADDITIONAL FORFEITED PROPERTY


       Pursuant to 18 U.S.C. Section 2253(a)(3) and Rule 32.2 of the Federal Rules of Criminal
       Procedure, defendant shall forfeit to the United States One (1) Apple MacBook Pro, and
       One (1) Lacie Rugged Portable hard drive.
